  Case 2:19-cr-00877-CCC Document 52 Filed 02/21/20 Page 1 of 2 PageID: 1061
                                                                                                                            ATTORNEYS AT LAW
                                                                                                     Corporate Center Three at International Plaza
                                                                                                          4221 W. Boy Scout Boulevard | Suite 1000
                                                                                                                         Tampa, Florida 33607-5780
                                                                                                         P.O. Box 3239 | Tampa, Florida 33601-3239
                                                                                                                   813.223.7000 | fax 813.229.4133
                                                                                                                             www.carltonfields.com

Simon A. Gaugush                                                                                                                           Atlanta
Of Counsel                                                                                                                          Florham Park
813.229.4227                                                                                                                              Hartford
sgaugush@carltonfields.com                                                                                                            Los Angeles
                                                                                                                                            Miami
                                                                                                                                        New York
                                                                                                                                          Orlando
                                                                                                                                      Tallahassee
                                                                                                                                           Tampa
                                                                                                                                  Washington, DC
                                                                                                                                 West Palm Beach




                                                     February 21, 2020



The Honorable Claire C. Cecchi
United States District Judge
Martin Luther King Jr. Federal Building and U.S. Courthouse
50 Walnut Street
Newark, NJ 07102

          Re:       United States v. Matthew Goettsche, et al., 19-cr-877-CCC (D.N.J.)
                    Defendant Jobadiah Sinclair Weeks’ Proposed Scheduling Order

Your Honor:

      The parties have conferred on several occasions with the aim of reaching
agreement on a proposed scheduling order for the above-referenced case. After multiple
discussions, and good faith efforts by all sides, the parties are unable to reach an
agreement on this matter. Each party has its reasons for taking its respective position
and, without question, believes those reasons to be well-founded and reasonable. Mr.
Weeks has attached his proposed scheduling order for this Court’s consideration, but
would respectfully recommend a hearing to resolve the parties’ issues with their
proposed, competing scheduling orders.

      The government has drafted a scheduling order anticipating reciprocal discovery
to conclude in September 2020. The government’s proposed scheduling order also
recommends that the Court convene its first status conference in October 2020. For a
defendant like Mr. Weeks, who has been detained since December 10, 2019, waiting 10
months in pretrial detention before the first status conference is an excessive amount of
time.

       After having a dialogue with the government, Mr. Weeks recognizes that the
parties will not, at least initially, be able to reach consensus on the scheduling order. As


                                                    Carlton Fields, P.A.
                             Carlton Fields, P.A. practices law in California through Carlton Fields, LLP.
 Case 2:19-cr-00877-CCC Document 52 Filed 02/21/20 Page 2 of 2 PageID: 1062



opposed to proposing a scheduling order that lays out a discovery plan through the end
of the anticipated discovery period, Mr. Weeks recommends an incremental approach.
Mr. Weeks recommends that the government produce an initial batch of discovery,
initiate the filter review process, hold a hearing to assess the status of discovery, and
then devise a schedule to continue through the end of the discovery period, or
implement the next incremental step in discovery. Without receiving any discovery, Mr.
Weeks is not comfortable agreeing to a continuance, and the waiver of speedy trial, for
nine or ten months. In reality, having the first status conference in October likely means
a second status conference at the end of 2020 or the beginning of 2021. The likely
outcome of the government’s proposed scheduling order is a trial in the spring of 2021.
This means Mr. Weeks will be detained for at least 16 months before trial. Under the
circumstances, a more incremental approach would be preferable over a process that
could lead to the revelation of discovery issues for the first time at a status conference
in October. And, respectfully, defendant Joseph Abel’s agreement to a continuance
through the end of November should not dictate the same result for the remaining
defendants.

       For the reasons stated above, a measured approach is the best approach. Mr.
Weeks recommends the attached proposed scheduling order to the Court and requests
a hearing on this matter.

                                                Sincerely,


                                            Simon Gaugush
                                                Simon A. Gaugush

SAG

Enclosures
